DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 3 June 2022 has been entered.  Claims 1 – 7 remains pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rausing ‘456 (US 4,189,456 A).
	Regarding claim 1, Rausing ‘456 discloses a three-dimensional object comprising: 
	a sheet-like base material made of a thermoplastic resin at a ridge line, the sheet-like base material having a bent portion forming an angle and defining a ridge line at an outer surface of the base material along a direction along which the bent portion extends; (“packing containers” formed by “folding” a “packing material” comprising a “surface layer”, e.g. “packing container” 1 formed of “material” 10 comprising “surface layer” 13: e.g. Fig. 1 – 8; Col. 2, l. 3, to Col. 6, l. 34), and 
	a thermal expansion layer provided so as to cover the outer surface of the base material including at least at the ridge line, the thermal expansion layer comprising a material that expands when heated to at least a thermal deformation temperature of the thermoplastic resin (“base layer”, “carrier layer” 11 covering the “surface layer” 13: e.g. Fig. 1; Col. 4, ll. 24 – 33, 45 – 68), and the thermal expansion layer protruding from the outer surface of the base material more at the ridge line than at remaining areas of the outer surface of the base material covered by the thermal expansion layer (expansion occurs at “region” 12: e.g. Fig. 1 – 3, 5; Col. 2, ll. 44 – 45, 53 – 68; Col. 3, ll. 40 – 53; Col. 4, l. 12, to Col. 6, l. 34).
	Regarding claim 7, in addition to the limitations of claim 1, Rausing ‘456 discloses the base material bends more greatly as the ridge line is thicker (greater expansion of the “base layer”/“carrier layer” 11 causes greater deformation to the “surface layer” 13 per a “latent expansion capacity” of “cells”: e.g. Col. 4, ll. 45 – 68).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rausing ‘456 as applied to claim 1 above, and further in view of Bambara (US 5,882,776 A).
	Regarding claim 2, although Rausing ‘456 is not explicit as to the thermal expansion layer covering both the outer surface of the base material and an inner surface of the base material opposite the outer surface, and an amount by which the thermal expansion layer covering the outer surface of the base material at the bend portion thereof protrudes from the outer surface of the base material is greater than an amount by which the thermal expansion layer covering the inner surface of the base material protrudes from the inner surface of the base material at the ridge line, this feature would have been obvious in view of Bambara.
	Bambara discloses a base material may be provided with expanded layers on either side thereof in a manner which helps to dissipate loading forces in packaging applications (“high density foam layer” 7 with ”sub-core” 4a and “skin” 6 on one side thereof and “sub-core” 4b and “skin” 8 on the other side thereof: e.g. Fig. 2; Col. 1, l. 27, to Col. 11, l. 38).
	As the structure of the three-dimensional object, which is a packaging article, Rausing ‘456 discloses “surface layers” 13 on either side of a “base layer” or “carrier layer” 11 (e.g. Fig. 1 – 8; Col. 2, l. 3, to Col. 6, l. 34).  Bambara’s “skins” 6, 8 are comparable in position to Rausing ‘456’s “surface layers” 13, and therefore would have provided one of ordinary skill in the art direction as to where a load dissipating layer as Bambara discloses could be added into structures such as Rausing ‘456.  Furthermore, the examiner observes Rausing ‘456’s unmodified three-dimensional object has a larger degree of expansion on the outer side in comparison to the inner side (e.g. Fig. 3).
	Accordingly, it would have been obvious to modify Rausing ‘456’s three-dimensional object such that both the outer surface of the base material and an inner surface of the base material opposite the outer surface, and an amount by which the thermal expansion layer covering the outer surface of the base material at the bend portion thereof protrudes from the outer surface of the base material is greater than an amount by which the thermal expansion layer covering the inner surface of the base material protrudes from the inner surface of the base material at the ridge line, as Bambara suggests, the motivation being to improve load dissipation.
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rausing ‘456 and Bambara as applied to claim 2 above, and further in view of Rausing ‘727 (US 4,004,727 A).
	Regarding claim 3, although Bambara is not explicit as to the thermal expansion layer being thicker on one of the inner and outer surfaces of the base material than on the other of the inner and outer surfaces of the base material, except for at the ridge line, Rausing ‘727 discloses foam layers having different thicknesses on either side of a base material in a packing material serves the same function as foam layers having equal thicknesses albeit with a shift in the neutral bending line (e.g. Fig. 1; Col. 2, ll. 39 – 68).  One of ordinary skill in the art would have understood a neutral bending line is the line where net bending stress between compression and tension is zero.
	Rausing ‘456’s three-dimensional object is made from material stored as a roll until needed to form the three-dimensional object.  Because of the shift in the neutral bending line, one of ordinary skill in the art would have understood the use of different thickness foam layers as Rausing ‘727 suggests would bias a material into a curved configuration.  In the case of Rausing ‘456’s roll, a bias in the thicknesses of the thermal expansion layer on either side of a base material would have been understood to encourage shaping into the rolls shape Rausing ‘456 desires for storage.
	Therefore, it would have been obvious to provide Rausing ‘456’s thermal expansion layer as thicker on one surface of the base material than on another surface of the base material except for the ridge line in order to assist in the storage aspects of Rausing ‘456’s disclosure.
	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rausing ‘456 as applied to claim 1 above, and further in view of Inagaki (JP S64-68257 A, referencing a machine translation of equivalent publication number JP H01-028657 A provided with this Office Action).
	Regarding claim 4, although Rausing ‘456 is not specific as to the three-dimensional object further comprising a photothermal conversion component attached to at least one surface at the ridge line, the photothermal conversion component being configured to convert absorbed light into heat and emit the heat, this feature would have been obvious in view of Inagaki.
	Inagaki attaches a photothermal conversion component to a surface of a sheet in order to convert absorbed light into heat and emit the heat in order to allow for thorough and rapid expansion of that portion of the sheet underlying the photothermal conversion component (“toner image” 4 overlying “covering layer” 2 containing “microspheres” 3 therein: e.g. Fig. 1, 2; pp. 3 – 6).
	Rausing ‘456’s thermal expansion layer is expanded by heating but is not particularly limiting as to the method for performing this operation (e.g. Col. 5, ll. 22 – 38, describe heating which “may be done” by a list of processes but does not explicitly state such processes must be used).  Accordingly, one of ordinary skill in the art would have understood methods other than those Rausing ‘456 discloses can be considered as means of expanding the thermal expansion layer at the ridge line.  Inagaki’s method allows for a more focused application of heat since it is the portion of a sheet under the photothermal conversion component which expands rather than other portions (e.g. pp. 3 – 6 describe expansion due to differences in colors of the “toner image” 4).  Although Inagaki relates to imagery being formed due to expansion, the expansion functionality Inagaki discloses is independent of the shape of the photothermal conversion component since it is the choice of material for the photothermal conversion component which allows for expansion (e.g. pp. 3 – 6).  
	Therefore, it would have been obvious to provide a photothermal conversion component attached to at least one surface at the ridge line, the photothermal conversion component being configured to convert absorbed light into heat and emit the heat as Inagaki discloses, the motivation being to expedite for rapid manufacturing of the three-dimensional object.  One of ordinary skill in the art would have appreciated faster manufacturing allows for more product to be manufactured in a given period time.  In the case of Rausing ‘456’s three-dimensional object, the photothermal conversion component being attached to the thermal expansion layer would be in the shape of a line in order to in accordance with a line as Rausing ‘456 depicts (e.g. Fig. 1, 2, 7). 
	Regarding claim 5, in addition to the limitations of claim 1, Rausing ‘456 discloses the light transmission properties of a base material are selected based on the needs of the contents to be protected from light (e.g. Col. 4, ll. 17 – 44).  As a packing container (Rausing ‘456: e.g. Col. 2, ll. 3 – 10), one of ordinary skill in the art would have appreciated a three-dimensional object which transmits light, including its base material, would have permitted easy identification of contents of the container.  Therefore, if light protection is not needed, one of ordinary skill in the art would have understood Rausing ‘456’s base material can be transmissive to light in order to allow for easy content identification, or at least it would have been obvious to allow the base material to transmit light for these reasons.
	Although Rausing ‘456 is not specific as to the three-dimensional object further comprising a photothermal conversion component attached to a surface between the thermal expansion layer and the base material, the photothermal conversion component being configured to convert absorbed light into heat and emit the heat, this feature would have been obvious in view of Inagaki.
	Inagaki attaches a photothermal conversion component to a surface of a sheet in order to convert absorbed light into heat and emit the heat in order to allow for thorough and rapid expansion of that portion of the sheet underlying the photothermal conversion component (“toner image” 4 overlying “covering layer” 2 containing “microspheres” 3 therein: e.g. Fig. 1, 2; pp. 3 – 6).
	Rausing ‘456’s thermal expansion layer is expanded by heating but is not particularly limiting as to the method for performing this operation (e.g. Col. 5, ll. 22 – 38, describe heating which “may be done” by a list of processes but does not explicitly state such processes must be used).  Accordingly, one of ordinary skill in the art would have understood methods other than those Rausing ‘456 discloses can be considered as means of expanding the thermal expansion layer at the ridge line.  Inagaki’s method allows for a more focused application of heat since it is the portion of a sheet under the photothermal conversion component which expands rather than other portions (e.g. pp. 3 – 6 describe expansion due to differences in colors of the “toner image” 4).  Although Inagaki relates to imagery being formed due to expansion, the expansion functionality Inagaki discloses is independent of the shape of the photothermal conversion component since it is the choice of material for the photothermal conversion component which allows for expansion (e.g. pp. 3 – 6).  
	Therefore, it would have been obvious to provide a photothermal conversion component attached to at least one surface at the ridge line at a surface between the thermal expansion layer and the base material, the photothermal conversion component being configured to convert absorbed light into heat and emit the heat as Inagaki discloses, the motivation being to expedite for rapid manufacturing of the three-dimensional object.  One of ordinary skill in the art would have appreciated faster manufacturing allows for more product to be manufactured in a given period time.  In the case of Rausing ‘456’s three-dimensional object, the photothermal conversion component being attached to the thermal expansion layer would be in the shape of a line in order to in accordance with a line as Rausing ‘456 depicts (e.g. Fig. 1, 2, 7). 
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rausing ‘456 and Inagaki as applied to claim 4 above, and further in view of Nishiura (US 2017/0088943 A1).
	Regarding claim 6, although Rausing ‘456 and Inagaki are not specific as to the three-dimensional object further comprising an ink reception layer provided on the surface to which the photothermal conversion component is attached, this feature would have been obvious in view of Nishiura.
	Nishiura discloses an ink reception layer formed on a surface of a thermal expansion layer to which a photothermal conversion component is attached, e.g. for the further addition of postscripts such as messaging or imagery (“ink absorbing layer” 103 for “photo-thermal conversion material layer” 104 on a “thermal expanding layer” 102: e.g. Fig. 1A, 1B, 9A, 9B; ¶¶ [0007] – [0143], particularly ¶ [0037] for the postscript feature).
	Rausing ‘456’s three-dimensional object is a packing container (e.g. Col. 2, ll. 3 – 10).  For at least instances when light permeation is limited (Rausing ‘456 discloses “surface layers” 13 being impervious to light in some embodiments: e.g. Col. 4, ll. 17 – 44), one of ordinary skill in the art would have appreciated knowledge of the contents of the container may be limited.  Therefore, providing information to a consumer about the contents would have been understood as useful.  The fact postscripts as Nishiura suggests can be used for messaging on structures with similar features to those Rausing ‘456 discloses would have directed one of ordinary skill in the art to consider Nishiura’s disclosure.
	Accordingly, it would have been obvious to modify the three-dimensional object to further comprise an ink reception layer provided on the surface to which the photothermal conversion component is attached in order to convey information regarding the contents of the packing container.

Response to Arguments
Applicant's arguments, see pp. 5 – 7, filed 3 June 2022, with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive.  Applicant asserts Rausing ‘456 does not disclose the thermal expansion layer comprises a material that expands when heated to at least a thermal deformation temperature of the thermoplastic resin from which the base material is formed.
	However, Rausing ‘456 states the thermal expansion layer is based on, e.g., polystyrene (e.g. Col. 3, ll. 5 – 14; Col. 4, ll. 28 – 33), which one of ordinary skill in the art would have known to be a thermoplastic resin, that deforms under heat sufficient to activate a latent expansion capacity of cells of dissolved gas within the polystyrene (e.g. Col. 4, ll. 45 – 68; Col. 5, l. 44, to Col. 6, l. 13).  That is, the expansion of the thermal expansion layer does not occur unless the polystyrene is sufficiently softened to allow for the expansion.
	  Accordingly, in contrast to Applicant’s assertions, the thermal expansion layer comprises a material that expands when heated to at least a thermal deformation temperature of the thermoplastic resin from which the base material is formed.
	The rejections under 35 U.S.C. 102 and 103 are therefore maintained to the extent consistent with the present amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783